Citation Nr: 0500371	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  94-25 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Alba Doto Baccari, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, B.D., and J. A.



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from December 1965 to January 
1969.  He died in May 1990.  The appellant is the veteran's 
widow.

This case came before the Board of Veterans' Appeals (the 
Board) pursuant to a decision of the United States Court of 
Appeals for Veterans Claims dated in May 1999.  That decision 
vacated a June 1997 decision of the Board denying the claim 
of service connection for the cause of the veteran's death.  
Subsequent to the Court's decision, the Board remanded the 
matter in January 2000 and again in August 2004.  In 
September 2004, the appellant provided testimony before the 
undersigned Veterans Law Judge.  Evidence accepted by the 
Board at that time was accompanied with a waiver of RO 
review.  The case has been returned to the Board for 
decision.  


FINDINGS OF FACT

1.  The veteran died in May 1990.  The immediate cause of 
death was listed as multiple injuries, due to jumping off a 
bridge in order to commit suicide.  

2.  During the veteran's lifetime, service connection had not 
been established for any disability.

3.  Medical opinion evidence shows that the veteran committed 
suicide due to schizophrenia which was incurred in service.  


CONCLUSION OF LAW

The cause of the veteran's death was incurred in service.  38 
U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant widow of the veteran asserts that his death by 
suicide in 1990 was due to a psychiatric problem first 
manifested and caused by service.  She believes that he 
jumped off of a bridge to his death in May 1990 as a result 
of schizophrenia, and that schizophrenia became active or was 
aggravated by his Vietnam experiences.  For many years it has 
been the appellant's contention that the veteran's long 
standing psychiatric disorder was PTSD.  In fact, in August 
1987, during his lifetime, service connection was denied for 
PTSD.  The record does in fact show that the veteran served a 
tour of duty in Vietnam and his unit was awarded a 
Presidential Unit Citation.  However, the appellant's theory 
has been modified over the years during which the claim has 
been pending.  She testified at her September 2004 hearing 
that, consistent with the opinion of the veteran's former 
treating doctor, she now believes he had a schizo affective 
disorder that was aggravated or made manifest as a result of 
his Vietnam experiences.  The appellant has presented 
credible medical opinion evidence to support her theory.  For 
the following reasons, the Board finds that the evidence is 
evenly balanced for and against the claim, and that service 
connection is in order.  

VA has a duty to notify and assist the appellant.  
38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 38 C.F.R. 
§ 3.159 (2003).  In view of the favorable result in this 
claim, the Board finds that the aforementioned duties have 
been fulfilled to the extent necessary.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2004).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  The contributory cause of death is one 
that contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).   

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection for a psychosis may also be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
a year from the date of separation from service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  

In general, service connection will be established if the 
evidence supports the claim or is in relative equipoise; only 
if a fair preponderance of the evidence is against the claim 
will the claim be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

At the time of the veteran's death, service connection was 
not in effect for any disability.  His certificate of death 
shows that he died in May 1990.  It lists the immediate cause 
of death as multiple injuries.  The manner of death was 
listed as suicide, and the injuries were noted to have 
occurred when the veteran jumped from a bridge.  

The veteran's service records are negative for findings or 
complaints of psychiatric problems.  

Numerous post service medical records have been associated 
with the claims file.  These records, from both private, 
state hospital and VA sources, date from between 1975 and the 
veteran's death in 1990.  Primarily, these records reflect 
psychiatric treatment and are replete with reference to 
schizo-affective disorder and schizophrenia.  They also 
mention PTSD.  The records date from several years after the 
veteran's discharge from service, and thus, alone do not form 
a basis upon which to presume that a psychosis was incurred 
in service.  

The record reflects mental health treatment at a private 
facility in May 1975.  In July 1980, he was discharged from a 
hospitalization at the Human Resources Institute of Boston 
with a diagnosis of schizo-affective schizophrenia depressed 
with paranoid features.  

In a private treatment record from St. Elizabeth's Hospital 
dated in December 1983, the veteran, who had been admitted 
for suicidal ideation, was diagnosed with major depression 
with psychotic features.  In VA treatment records dated in 
March 1987, the veteran's social worker indicated that the 
veteran's differential diagnosis included PTSD, but also 
pointed out that the symptomatology of that disability was 
not present at that time.  In a May 1987 private medical 
record there is a diagnosis of rule out bipolar disorder, and 
rule out psychotic depression.  In a May 1989 private record, 
it was noted that the veteran's diagnostic assessment 
included "[rule out post] traumatic stress reaction," but 
again, no actual diagnosis of that disorder was ever made.

Following his death, a "Mortality and Morbidity Review" was 
prepared by the VA counseling personnel.  It was noted in 
this report that the veteran served in the field in Vietnam 
and was subjected to rifle, mortar, rocket and artillery 
fire.  The diagnoses listed were major depression with 
psychotic features, schizo affective disorder, depression and 
delusional thinking.

Much of the veteran's private psychiatric health treatment 
was provided by Sylvester R. Sheridan, MD, psychiatrist.  Dr. 
Sheraton's records of treatment show that he began seeing the 
veteran in the 1980's through Tri-City Mental Health.  In a 
January 1991 report prepared by Dr. Sheridan, that doctor 
stated that while he did not believe that the veteran had 
PTSD, he "felt that [the veteran] had a preexisting mental 
illness with paranoid and psychotic features which [he] felt 
predated at least in its early form [the veteran's] Vietnam 
experience.  It is possible although not certain that this 
was aggravated by Vietnam experience."

In 1993, statements from two of the veteran's former 
therapists either suggest or conclude that the veteran had 
PTSD as a result of his Vietnam experiences.  The first 
statement, dated in September 1993, from the VA therapist who 
treated the veteran between 1987 and 1990, reveals that she 
recollected that the veteran spoke to her about incidents in 
Vietnam that "would have caused PTSD.  I feel that his 
service in Vietnam caused him considerable stress and left 
him with PTSD symptoms."  The other statement, dated in 
October 1993, from a counselor at a Vet Center revealed its 
writer's conclusion that: Since his discharge from the 
military in 1968 [the veteran] had experienced an emotional 
condition known as Post Traumatic Stress Disorder, a 
diagnosis which is specifically described in the American 
Psychiatric Association Diagnostic Manual III-R (309.81)...  
Due to the stressors of his emotional disorder, [the veteran] 
tragically took his own life in May 1990, after leaving a 
note reporting to his family that he felt he had been a great 
burden to them over the previous several years.  

In connection with the prior Board decision, an expert 
opinion was obtained in December 1996.  The examiner was 
asked whether the veteran had PTSD and if so whether it lead 
to his suicide.  In that letter, this physician stated in 
pertinent part, as follows:

By and large the clinical picture described 
throughout the medical record is consistent with a 
diagnosis of chronic paranoid schizophrenia or 
schizoaffective disorder.  Symptoms include 
delusions of control, delusions of jealousy, 
auditory hallucinations, suspiciousness and 
deterioration in social and occupational 
functioning.  These symptoms appear to have started 
around age 31, an age of onset frequently seen 
among persons who suffer from paranoid 
schizophrenia......In summary, and to answer the 
specific questions posed, in my opinion, it is more 
likely than not that this veteran did not suffer 
from Post-Traumatic Stress Disorder.

Similarly, the medical expert's opinion obtained by the Board 
in 1996, stated in pertinent part,

In general, I pretty much concur with Dr. 
Sheridan's evaluation that [the veteran's] symptoms 
are not consistent with a diagnosis of PTSD, but 
feel stronger about the possibility that [the 
veteran's] war experiences may have contributed to 
make manifest a possible schizophrenia genetic 
vulnerability or at least to aggravate the course 
of his schizophrenic illness.

Following the Court's remand of the matter to VA, the Board 
obtained additional evidence from Dr. Sheridan as well as the 
VA expert who rendered the 1996 opinion.  

In October 2003, Dr. Sheridan wrote that, upon review of the 
Tri-City notes, he felt that the veteran's presentation was 
most typical of paranoid schizophrenia.  Dr. Sheridan opined 
that the symptoms first presented in 1973.  He also opined 
that the diagnosis was paranoid schizophrenia.  He felt that 
the lack of discussion of Vietnam during the veteran's 
treatment might point to his denial as a defense against his 
terror reaction to his war experience.  He wrote that the 
veteran's terror reaction to war may have traumatized him and 
aggravated his schizophrenia, to the point where it became 
symptomatic.  He noted that it was quite possible that the 
symptoms were present before 1973 but were not brought to 
psychiatric attention until later.  Thus, Dr. Sheridan 
concluded that, "it is likely that the suicide was the 
result of schizophrenia which first had onset during his 
service time, aggravated by his war experience.  He also 
manifested symptoms of irritability, anger outbursts, and 
fear of danger from others, symptoms compatible with PTSD as 
well as schizophrenia."  

In January 2004, the VA expert from 1996 again reviewed the 
veteran's records and stated that he had never seen the 
veteran and was just reporting on the file.  He stated that 
he found no evidence that the veteran had a psychiatric 
disorder in the military.  He agreed with the diagnosis of 
paranoid schizophrenia but he felt that the disorder started 
a few years after service.  He opined that it was not likely 
that the schizophrenia manifested during service or that the 
veteran's suicide was a result of schizophrenia which had its 
onset in service.  

In a statement dated in September 2004, Santhraham Yadati, 
M.D., psychiatrist, reviewed Dr. Sheridan's letter and opined 
that the veteran had PTSD secondary to both his Vietnam 
experiences and schizophrenia.  

Taking all the evidence into consideration, the Board 
concludes that the evidence supports the claim for service 
connection for the cause of the veteran's death.  The first 
evidence of record showing the presence of psychiatric 
symptoms was several years after service.  However, the 
veteran's treating doctor has opined that the veteran's death 
was directly due to a condition, schizophrenia, that was 
caused by service.  Dr. Sheridan has opined that the 
veteran's Vietnam experiences caused his schizophrenia to 
manifest.  Although there is substantial evidence against the 
claim, namely the lack of treatment in service or until about 
1973, as well as the VA expert opinion in 1996, endorsed 
again in 2004, the Board finds Dr. Sheridan's opinion 
extremely persuasive for several reasons.  First, Dr. 
Sheridan observed and treated the veteran prior to death.  He 
has extensively interviewed the veteran's family prior to and 
after his death.  Moreover, Dr. Sheridan has steadfastly 
opined that the veteran's primary diagnosis is schizophrenia, 
and he has not changed his diagnosis.  The VA expert opined 
that he agreed with Dr. Sheridan in the diagnosis but 
disagreed as to the initial manifestation date.  It is felt 
that the treating doctor's opinion, in this instance, is more 
compelling.  Finally, the Board may adopt a particular 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of record 
that appears to support a claimant's position.  See Wray v. 
Brown, 7 Vet. App. 488, 493 (1995).  Thus, Dr. Sheridan's 
report of 2003 is in essence adopted.  It is accorded 
sufficient probative value to place the claim at least in 
equipoise if not in appellant's favor.  

Competent evidence shows that schizophrenia caused the 
veteran's death.  Competent evidence shows that the 
schizophrenia is related to service.  Accordingly, the 
evidence supports the claim and service connection for the 
cause of the veteran's death is granted.  




ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


